DETAILED ACTION
This is a response to the Amendment to Application # 17/143,674 filed on August 23, 2022 in which claims 1, 9, 12, 19, and 20 were amended and claims 4 and 10 were cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-3, 5-9, and 11-20 are pending, which are rejected under 35 U.S.C. § 103.

	
	Claim Interpretation
Claims 1-9 and 11-20 recite the term “modality.” Based on the examiner’s understanding of the present specification, this appears to refer to contextual information. If this is not the intended interpretation, the examiner recommends Applicant provide a citation to the appropriate location in the present specification that defines this term or amending the claim to better define the intended interpretation. 

Claims 9 and 19 recite that the obtained input includes a link to an advertisement content and that the second customized content includes the advertisement content. The advertisement content appears be intended for human perception (e.g., intended to be viewed by a user). Therefore, the particular informational content that is the coupon is non-functional descriptive material (NFDM).1  The Manual of Patent Examining Procedure (MPEP) guides that “[e]vidence against a functional relationship” may exist, for example, “where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.”  MPEP § 2111.05 (I.)(B.) (9th Revision 07.2015, revised June 2020). Therefore, the NFDM is not accorded any patentable weight.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-8, 11-18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Moskowitz 2019/0147043 (hereinafter Moskowitz), as he Notice of References Cited dated November 3, 2021, in view of Segal et al., US Publication 2021/0165842 (hereinafter Segal), and in further view of Jenks et al., US Patent 10,505,875 (hereinafter Jenks), as cited on the Notice of References Cited dated November 3, 2021.

Regarding claim 1, Moskowitz discloses a method of generating a customized image content, the method comprising “obtaining an input from a user” (Moskowitz ¶ 48) where the user receives an electronic message in the form of text input. Additionally, Moskowitz discloses “extracting, from the input of the user, at least one keyword comprising at least one emotional expression” (Moskowitz ¶ 54) where the sematic layer recognizes keywords in natural language syntax and indicates that this language may be “emotionally-charged” (i.e., an emotional expression). Further, Moskowitz discloses “detecting, from the input, a modality of the input comprising a text format” (Moskowitz ¶ 66) where a sender context is detected. Moreover, Moskowitz discloses “categorizing the modality” (Moskowitz ¶ 66) where the sender context is categorized as “social media data associated with the particular user, data obtained from IoT (internet of things) devices associated with the particular user, data obtained from wearable devices associated with the particular user, genetic profile data associated with the particular user, and stress data of the particular user.” Likewise, Moskowitz discloses “categorizing … the at least one emotional expression” (Moskowitz ¶ 55, see also ¶ 61) where the language (i.e., the at least one emotional expression) is categorized with an attribute tag. Moskowitz also discloses that the categorizing is “based on a machine learning” (Moskowitz ¶ 55) by teaching that the steps may be performed by machine learning. In addition, Moskowitz discloses “determining a mode of the customized image content from a plurality of modes, based on the categorized modality of the input, the plurality of modes comprising an image mode and a text mode” (Moskowitz ¶ 68) by determining that a graphical addition (i.e., an image mode) is to be added to the message. Furthermore, Moskowitz discloses “determining, by searching a network or a local storage, at least one image related to the at least one emotional expression” (Moskowitz ¶ 68) by selecting from the library of sentiment vectors, a graphical addition (i.e., an image). Finally, Moskowitz discloses “generating the customized image content comprising the at least one image and an image corresponding to and converted from the at least one emotional expression based on the determined mode” (Moskowitz ¶ 95 and Fig. 13) by giving an example of such a message.
Although Moskowitz discusses the use of the use of font size and color to express the modality of text, this does not occur during the detection step, and thus, Moskowitz does not appear to explicitly disclose “wherein the modality is a format with which content of the input is made and the modality comprises at least one of a text font, text color, a text size or a text region.” Additionally, Moskowitz further discloses the use of a machine learning method, but does not specify the presence of a learned model and a predefined model. Therefore, Moskowitz does not appear to explicitly disclose “categorizing the modality and the at least one emotional expression based on a learned model and a predefined model.”
However, Segal discloses “detecting, from the input, a modality of the input comprising a text format, wherein the modality is a format with which content of the input is made and the modality comprises at least one of a text font, text color, a text size or a text region” (Segal ¶ 87) by determining the sentiment (i.e., a modality) of the text format based on the text font.
Moskowitz and Segal are analogous art because they are from the “same field of endeavor,” namely that of sentiment detection. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moskowitz and Segal before him or her to modify the sentiment detection of Moskowitz to include the use of text font as a sentiment factor of Segal.
The motivation for doing so would have been that color is well-known to be useful when measuring sentiment. (Segal ¶ 87). 

Although Moskowitz discloses the use of a machine learning method, it does not specify the presence of a learned model and a predefined model. Therefore, the combination of Moskowitz and Segal does not appear to explicitly disclose “categorizing the modality and the at least one emotional expression based on a learned model and a predefined model.”
However, Jenks discloses that data may be categorized based on a learned model and a predefined model (Jenks col. 11, ll. 19-40 and col. 24, ll. 25-33) by teaching that more than one model may be used and that the model may be a static model (i.e., a predefined model) or a dynamic model that is refined over time (i.e., a learned model).
A person of ordinary skill in the art prior to the effective filing date would have recognized that when Jenks was combined with Moskowitz and Segal, the generic machine learning of Moskowitz would be replaced with the specific use of a learned model and a predefined model, as taught by Jenks. Therefore, the combination of Moskowitz, Segal, and Jenks at least teaches and/or suggests “categorizing the modality and the at least one emotional expression based on a learned model and a predefined model,” rendering it obvious.
Moskowitz, Segal, and Jenks are analogous art because they are from the “same field of endeavor,” namely that of using machine learning for categorizing data.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moskowitz, Segal, and Jenks before him or her to modify the machine learning of Moskowitz and Segal to include the use of learned and predefined models of Jenks.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). The combination of Moskowitz and Segal differs from the claimed invention by including generic machine learning in place of the claimed learned and predefined models. Further, Jenks teaches that the user of learned and predefined models was well known in the art. One of ordinary skill in the art could have predictably substituted the learned and predefined models of Jenks for the generic machine learning of Moskowitz and Segal because Moskowitz and Segal clearly intends to encompass any suitable forms of machine learning.

Regarding claim 12, it merely recites an apparatus for performing the method of claim 1. The apparatus comprises computer hardware and software modules for performing the various functions. The combination of Moskowitz, Segal,  and Jenks comprises computer hardware (Moskowitz Abstract) and software modules for performing the same functions. Thus, claim Jenks is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 20, it merely recites a non-transitory computer readable medium for performing the method of claim 1. The medium comprises computer hardware and software modules for performing the various functions. The combination of Moskowitz, Segal, and Jenks comprises computer hardware (Moskowitz Abstract) and software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2 and 13, the combination of Moskowitz, Segal, and Jenks discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Moskowitz, Segal, and Jenks discloses “wherein the detecting the modality of the input comprises: detecting an emotion based on the emotional expression or an activity of the user based on texts recognized in the input” (Moskowitz ¶ 54) where the sematic layer recognizes keywords in natural language syntax and indicates that this language may be “emotionally-charged” (i.e., an emotional expression). Further, the combination of Moskowitz, Segal, and Jenks discloses “categorizing the modality and the at least one emotional expression based on the detected emotion of the user or the detected activity of the user” (Moskowitz ¶ 55, 66) by categorizing the data based on the sentiment vector, which includes the emotional expression.

Regarding claims 3 and 14, the combination of Moskowitz, Segal, and Jenks discloses the limitations contained in parent claims 2 and 13 for the reasons discussed above. In addition, the combination of Moskowitz, Segal, and Jenks s discloses “wherein the generating the customized image content comprises generating the customized content image based on the determined mode and the detected emotion of the user” (Moskowitz ¶ 68) by generating the graphical addition based on the sentiment vector.

Regarding claims 5 and 15, the combination of Moskowitz, Segal, and Jenks discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Moskowitz, Segal, and Jenks discloses “obtaining intent information based on texts extracted from the input.” (Jenks col. 5, l. 58-col. 6, l. 10). Additionally, the combination of Moskowitz, Segal, and Jenks discloses “wherein the texts extracted from the input comprise at least one verb or one adjective” (Moskowitz ¶ 54) where the extracted text comprises the verb “is.” Finally, the combination of Moskowitz, Segal, and Jenks discloses “wherein the generating the customized image content comprises generating the customized image content based on the extracted texts and the determined mode” (Jenks col. 46, l. 66-col. 47, l. 26) by selecting a template based on the category of input, which include the contextual information representing the user’s internet.

Regarding claims 6 and 16, the combination of Moskowitz, Segal, and Jenks discloses the limitations contained in parent claims 5 and 15 for the reasons discussed above. In addition, the combination of Moskowitz, Segal, and Jenks discloses “determining at least one of a font size, a font type, or a color of the texts, based on the intent information” (Moskowitz ¶ 68) by determining the sentiment based on the color. Further, the combination of Moskowitz, Segal, and Jenks discloses “wherein the generating the customized image content comprises generating the customized image content based on the determined mode and the at least one of the font size, the font type, or the color of the texts” (Jenks col. 46, l. 66-col. 47, l. 26 and Barker ¶ 137) by selecting a template based on the category of input, which include the contextual information representing the sentiment, which would include the font type, when Barker was combined with Moskowitz and Jenks.

Regarding claims 7 and 17, the combination of Moskowitz, Segal, and Jenks discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Moskowitz, Segal, and Jenks discloses “obtaining intent information based on texts extracted from the input” (Jenks col. 5, l. 58-col. 6, l. 10) by determining the user’s intent to have dinner. Further, the combination of Moskowitz, Segal, and Jenks discloses “determining a layout of the customized image content based on the intent information, wherein the generating the customized image content comprises generating the customized image content based on the layout and the determined mode” (Jenks col. 46, l. 66-col. 47, l. 26) by selecting a template based on the category of input, which include the contextual information representing the user’s internet. 

Regarding claims 8 and 18, the combination of Moskowitz, Segal, and Jenks discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Moskowitz, Segal, and Jenks discloses “obtaining at least one of time information or location information from the input” (Jenks col. 4, l. 65-co. 5, l. 15) by receiving time and location information. Further, the combination of Moskowitz, Segal, and Jenks discloses “wherein the generating the customized image content comprises generating the customized image content based on the determined mode and the at least one of the time information or the location information” (Jenks col. 46, l. 66-col. 47, l. 26) by selecting a template based on the category of input, which include the contextual information representing the time and/or location.

Regarding claim 11, the combination of Moskowitz, Segal, and Jenks discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Moskowitz, Segal, and Jenks discloses “obtaining intent information, which indicates an intention of the user, based on texts extracted from the input, wherein the input comprises a plurality of texts” (Jenks col. 5, l. 58-col. 6, l. 10) by determining the user’s intent to have dinner. Further, the combination of Moskowitz, Segal, and Jenks discloses “wherein the generating the customized image content comprises generating the customized image content based on the intent information” (Jenks col. 46, l. 66-col. 47, l. 26) by selecting a template based on the category of input, which include the contextual information representing the user’s internet.

Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Moskowitz in view of Segal and Jenks, as applied to claims 1 and 12 above, in further view of Jiang, US Publication 2018/0308121 (hereinafter Jiang), as cited on the Notice of References Cited dated March 1, 2022.
	
Regarding claims 9 and 19, the combination of Moskowitz, Segal, and Jenks discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Moskowitz, Segal, and Jenks does not appear to explicitly disclose “wherein the input comprises a link to a coupon, and the customized image content comprises the coupon.”
However, Jiang discloses a message generation system including the steps of “wherein the input comprises a link to an advertisement content” (Jiang ¶ 102) by disclosing that a user may input a decision to share a coupon, which is a form of advertisement content, in the form of a network link. Additionally, Jiang discloses “the customized image content comprises the advertisement content” (Jiang ¶ 68 and Fig. 4D) by giving an example of the created message including the coupon bar code. 
Moskowitz, Segal, Jenks, and Jiang are analogous art because they are from the “same field of endeavor,” namely that of message creation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moskowitz, Segal, Jenks, and Jiang before him or her to modify the messages of Moskowitz, Segal, and Jenks to include the coupons of Jiang.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). The combination of Moskowitz, Segal, and Jenks differs from the claimed invention by including different content, such as calendar information, in place of the claimed coupons. Further, Jiang teaches that inserting coupons into a message was well known in the art. One of ordinary skill in the art could have predictably substituted the coupon of Jiang for the calendar data of Moskowitz, Segal, and Jenks because both are merely non-functional descriptive material and the substation would not affect the structure of the disclosed method.

Response to Arguments
Applicant’s arguments filed August 23, 2022, with respect to the rejection of claim 4 under 35 U.S.C. § 112(d) (Remarks 10) have been fully considered and are persuasive. The rejection of claim 4 under 35 U.S.C. § 112(d) has been withdrawn. 

	
Applicant’s arguments filed August 23, 2022, with respect to the rejections of claims 1-3, 5-9, and 11-20 under 35 U.S.C. § 103 (Remarks 10-14) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Moskowitz, Segal, and Jenks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Eggink et al., US Publication 2014/0114648, System and method for using text color in sentiment detection.
Jo, US Publication 2014/0172415, System and method for using text color in sentiment detection.
Renard et al., US Publication 2019/0215249, System and method for using text color in sentiment detection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The PTAB has provided guidance in decisions regarding claims that differ from the prior art based only on NFDM which is data.  See Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) (“[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.”); Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (“[N]onfunctional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.”), aff'd, 191 Fed. Appx. 959 (Fed. Cir. 2006) (Rule 36); Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (“Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.”), aff'd, No. 06-1003 (Fed. Cir. June 12, 2006) (Rule 36).